Case 1:17-cv-01623-LPS-CJB Document 607 Filed 06/22/20 Page 1 of 3 PageID #: 30312




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                         )
                                                 )
                 Plaintiff,                      )     C.A. No. 17-1623-LPS
                                                 )
  v.                                             )
                                                 )
  PERSONAL GENOME DIAGNOSTICS,                   )
  INC.,                                          )
                                                 )
                 Defendant.                      )

       DEFENDANT PERSONAL GENOME DIAGNOSTICS, INC.’S RESPONSE TO
             GUARDANT’S NOTICE OF SUBSEQUENT AUTHORITY

         Defendant Personal Genome Diagnostics, Inc. (“PGDx”) hereby responds to Guardant’s

  June 19, 2020, Notice of Subsequent Authority, D.I. 606 (the “Notice”). Guardant’s subsequent

  authority is readily distinguishable from the present case. In Inline Packaging, LLC v. Graphic

  Packaging Int’l, LLC, No. 18-3167, 2020 U.S. App. LEXIS 19061 at *14 (8th Cir. June 18,

  2020), no unnamed inventor “affirmatively claimed inventing” the subject matter and “the record

  lack[ed] evidence demonstrating that [a third party] solely or jointly invented” the subject matter.

         In contrast, the omitted inventor here—Dr. Helmy Eltoukhy—declared under oath he

  was an inventor of the subject matter of the ’743 patent, which shares the same specification as

  the ’731 and ’822 patents. D.I. 460, Ex. 12 at GD00006836. The R&R also pointed to emails

  where “Dr. Eltoukhy referred to how he and Dr. Talasaz created [the] ‘communication theory-

  related workflow’” claimed by the patents-in-suit. D.I. 550 at 12 n.7. The R&R also cited other

  evidence—including statements by Guardant and its employees—showing Dr. Eltoukhy is

  indeed an inventor. See id. at 12 n.7 & 15.

         More fundamentally, however, Guardant’s Notice is irrelevant to any pending issue.

  Guardant’s Notice points to pages 8-9 of its Objections, where it argued a Walker Process claim


                                                     -1-
Case 1:17-cv-01623-LPS-CJB Document 607 Filed 06/22/20 Page 2 of 3 PageID #: 30313




  cannot be based on improper inventorship because “stealing a valid patent” purportedly cannot

  constitute an “antitrust violation.” D.I. 561 at 8-9. Guardant did not argue, as it does in its

  Notice, that PGDx cannot establish Walker Process claims because Dr. Eltoukhy and Dr. Talasaz

  “[b]oth have consistently testified that Dr. Talasaz was the sole inventor . . ..” D.I. 606 at 2.

  Guardant made that argument only when seeking summary judgment on Defendants’ invalidity

  defenses based on improper inventorship. See D.I. 437 at 9-10. Indeed, Guardant’s Notice

  quotes that portion of Guardant’s summary judgment brief. D.I. 606 at 2 (quoting D.I. 437 at 9-

  10). The R&R correctly rejected Guardant’s invalidity argument, holding that “in the face of the

  contrary evidence described above, the Defendants are not required to take Guardant’s principals

  [Eltoukhy and Talasaz] at their word.” D.I. 550 at 15 n.14. Guardant did not object to that

  portion of the R&R, which is now final. D.I. 561. Guardant cannot resurrect this finally decided

  issue through a Notice of Subsequent Authority.




     June 22, 2020                                     By: /s/ John C. Phillips, Jr.
                                                          John C. Phillips, Jr. (#110)
     Of Counsel:                                          David A. Bilson (#4986)
                                                          PHILLIPS, MCLAUGHLIN & HALL, P.A.
     Joseph R. Re                                         1200 North Broom Street
     Stephen W. Larson                                    Wilmington, DE 19806
     Baraa Kahf                                           (302) 655-4200
     KNOBBE, MARTENS, OLSON & BEAR, LLP                   jcp@pmhdelaw.com
     2040 Main Street, 14th Floor                         dab@pmhdelaw.com
     Irvine, CA 92614
     Tel: (949) 760-0404                                 Attorneys for Defendant Personal Genome
     Fax: (949) 760-9502                                 Diagnostics, Inc.
     Joe.re@knobbe.com
     Stephen.larson@knobbe.com
     Baraa.kahf@knobbe.com



                                                 -2-
Case 1:17-cv-01623-LPS-CJB Document 607 Filed 06/22/20 Page 3 of 3 PageID #: 30314




      William R. Zimmerman
      KNOBBE, MARTENS, OLSON & BEAR, LLP
      1717 Pennsylvania Avenue N.W.
      Suite 900
      Washington, DC 20006
      202-640-6412 - Direct
      Tel: (202) 640-6400
      Fax: (202) 640-6401
      Bill.Zimmerman@knobbe.com

      Yanna S. Bouris
      KNOBBE, MARTENS, OLSON & BEAR, LLP
      1925 Century Park East, Suite 600
      Los Angeles, CA 90067
      Tel: (310) 551-3450
      Fax: (310) 601-1263
      Yanna.bouris@knobbe.com


  3302116




                                           -3-
